       Case 1:20-cv-02679-NYW Document 1 Filed 09/02/20 USDC Colorado Page 1 of 10




                                   UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF COLORADO



        DIGITAL VERIFICATION SYSTEMS,
        LLC,

                                Plaintiff,
                                                             Civil Action No. _____________
                v.
                                                             PATENT
        APPEXTREMES, LLC. d/b/a CONGA,

                          Defendant.
        ___________________________________



                              COMPLAINT FOR PATENT INFRINGEMENT

               Plaintiff, Digital Verification Systems, LLC. (“Digital Verification” or “Plaintiff”),

       through its undersigned attorneys, sues Defendant, AppExtremes, LLC, d/b/a Conga (“Conga”),

       and alleges:

                                             NATURE OF THE ACTION

       1.      This is an action for infringement of U.S. Patent No. 9,054,860 (“the ’860 patent”), arising

under the patent laws of the United States, Title 35, United States Code, 35 U.S.C. §§ 271 and 281. This

action relates to the unauthorized making, using, offering for sale, selling, and/or importing of

unauthorized products that infringe the claims of the ’860 patent. As set forth herein, Plaintiff brings this

action to enjoin Defendant from infringing the ’860 patent and to recover all damages associated with the

infringement of the ’860 patent, including attorneys’ fees and costs.

                                                    PARTIES

       2.      Digital Verification is a corporation organized and existing under the laws of the State of

Texas, with its principal place of business at 1400 Preston Road, Suite 400, Plano, TX 75093-5189.
       Case 1:20-cv-02679-NYW Document 1 Filed 09/02/20 USDC Colorado Page 2 of 10




                3.      Upon information and belief, Conga is a corporation organized and existing under

        the laws of the State of Delaware, having a principal place of business and its headquarters at

        13699 Via Varra, Broomfield, CO 80020. Upon information and belief, Conga does business as

        Conga United States.

                                          JURISDICTION AND VENUE

        4.      This action arises under the patent laws of the United States, 35 U.S.C. §§ 100, et seq, and

this Court has jurisdiction over the subject matter of this action under 28 U.S.C. §§ 1331 and 1338(a).

Venue is proper in this Court under 28 U.S.C. §§ 1391, 1400(a), and 1400(b).

        5.      Upon information and belief, this Court has personal jurisdiction over Conga, because,

inter alia, Conga is incorporated in this district and has its registered agent in this district, and has a

principal place of business in this district.

        6.      Upon information and belief, Conga regularly and continuously transacts business within

the State of Colorado, including availing itself of the privilege of conducting business in the State of

Colorado by developing, manufacturing, marketing, and/or selling its Conga products there for use by

Colorado citizens. Upon information and belief, Conga derives substantial revenue from its sales

including residents in the State of Colorado. For instance, Conga offers its products for sale online to

customers, including customers in Colorado.        See https://cdn.brandfolder.io/GSYIHDPR/as/ps8b8g-

d43rzs-c249cy/Conga_Sign_data_sheet.pdf.

        7.      Upon information and belief, Conga will directly and/or through its employees or agents,

and/or its customers, uses products, as defined below, that contain each and every element of at least one

claim of the ’860 patent with the knowledge and/or understanding that such products are used or will be

used in this District. For example, Defendant offers the accused product to customers in Colorado through

its website. See id. Upon information and belief, Defendant has engaged in substantial and not isolated



                                                        -2-
       Case 1:20-cv-02679-NYW Document 1 Filed 09/02/20 USDC Colorado Page 3 of 10




activity within the district. For these reasons, exercise of jurisdiction over Defendant is proper and will

not offend traditional notions of fair play and substantial justice.

        8.      Regarding at least some of its activities, Defendant solicits business from and markets its

products to consumers within California by providing a system and a method of digital identification

verification, as described in the ‘860 patent.

        9.      In addition to Defendant’s continuously and systematically conducting business in

California, the causes of action against Defendant are connected (but not limited) to Defendant’s

purposeful acts committed in the State of California including Defendant’s use of a system and a method

of digital identification verification, as described in the ‘860 patent.

        10.     Defendant is a company that has a regular and established presence in the district and

makes and uses a system and a method of digital identification verification.

        11.     For the reasons set forth above, venue is proper in this judicial district under 28 U.S.C. §

1400(b).

                                                  BACKGROUND

        12.     On June 9, 2015, the USPTO duly and legally issued the ‘860 patent, entitled “Digital

Verified Identification System and Method” after a full and fair examination. See Exhibit 1.

        13.     13.     Digital Verification is presently the owner of the patent, having received all right,

title and interest in and to the ‘860 patent from the previous assignee of record. Therefore, Digital

Verification, as the owner of the entire right, title and interest in the ‘860 patent, possesses the right to sue

for infringement of the ‘860 patent to recover past and present damages, as well as seek an injunction or

reasonable royalties against future infringement.

                                                 THE ’860 PATENT

        14.     The ’860 patent contains a total of thirty-nine (39) claims: four (4) independent claims and

thirty-five (35) dependent claims.

                                                          -3-
       Case 1:20-cv-02679-NYW Document 1 Filed 09/02/20 USDC Colorado Page 4 of 10




        15.     The ‘860 patent claims a digital verified identification system and a method of digital

identification verification.

        16.     Defendant commercializes, inter alia, a digital verification system comprising at least one

digital identification module structured to be associated with at least one entity, a module generating

assembly structured to receive at least one verification data element corresponding to the at least one

entity and create said at least one digital identification module, said at least one digital identification

module being disposable within at least one electronic file, and said at least one digital identification

module comprising at least one primary component structured to at least partially associate said digital

identification module with said at least one entity, wherein said at least one digital identification module

is cooperatively structured to be embedded within only a single electronic file.

        17.     Defendant also commercializes, inter alia, a method of digital identification verification,

comprising: receiving at least one verification data element from an entity, creating at least one digital

identification module corresponding to the entity, wherein the digital identification module includes at

least one primary component at least partially associated with the entity, and embedding the at least one

digital identification module within an electronic file, wherein said at least one digital identification

module is cooperatively structured to be embedded within only a single electronic file.

        18.     The ‘860 patent will expire no earlier than March 7, 2034 due, in part, to patent term

adjustments.

        19.     The ‘860 patent discloses and claims, in part, an invention for “a digital verified

identification system and method having at least one digital identification module structured to be

embedded or otherwise disposed within one or more electronic files.” See Exhibit 1 at Col. 1, lines 46-

48. The invention disclosed and claimed in the ‘860 patent solved at least one technical issue in which

“various electronic signatures or identifiers…are rather difficult to authenticate, and as such, it has

become an arduous, if not impossible task to verify and/or authenticate the identity of the signatory to a

                                                         -4-
         Case 1:20-cv-02679-NYW Document 1 Filed 09/02/20 USDC Colorado Page 5 of 10




respectable degree.” See id. at Col. 1, lines 48-51. In particular, the disclosed system and method allow

for “a module or entity reference code and/or number, the signatory's name, the date/time, or other data

corresponding to the signatory and/or the signatory's digital identification module.” Id. at Col. 2, lines

12-17.

         20.       Furthermore, the combination of elements – the software solution – allows for a system

and method to “access some or all of the metadata components of the digital identification module, for

example, by activating the module. Specifically, the user may hover a mouse or other pointing device

thereon, or click on the digital identification module via the mouse or pointing device.” See id. at Col. 2,

lines 30-48. The present solution further allows “creating at least one digital identification module

corresponding to the entity,” “embedding the at least on digital identification module within an electronic

file,” such that the “at least one digital identification module is cooperatively structured to be embedded

within only a single electronic file.” See id. at Col. 8, lines 1-3, Col. 8, lines 21-24, and Col. 7, line 33 –

Col. 8, line 62.

                                           INFRINGEMENT BY CONGA

         21.       The accused products include, but are not limited to, Conga’s Conga Sign (“the Accused

Products”). Conga directly infringes through the actions of the Accused Product. In particular, the

Accused Product performs each and every element of at least claim 1 of the ’860 patent..

         22.       The Accused Product comprises a digital verified identification system that allows for

secure signing of documents virtually. See https://conga.com/workflow-automation-software/electronic-

signature-online                  and              https://cdn.brandfolder.io/GSYIHDPR/as/ps8b8g-d43rzs-

c249cy/Conga_Sign_data_sheet.pdf.

         23.       The Accused Product includes at least one identification module structured to be associated

with at least one entity. In particular, the Accused Product has a specialized username and password

associated with each entity. See http://conga.com/user/login.

                                                          -5-
      Case 1:20-cv-02679-NYW Document 1 Filed 09/02/20 USDC Colorado Page 6 of 10




       24.     Upon information and belief, the Accused Product includes a module generating assembly

structured to receive at least one verification data element corresponding to the at least one entity. See

http://conga.com/workflow-automation-software. In particular, the Accused Product requires the entry of

a username and password. See http://conga.com/user/login.




                                                      -6-
       Case 1:20-cv-02679-NYW Document 1 Filed 09/02/20 USDC Colorado Page 7 of 10




                                                                                               .

       25.     Upon information and belief, the at least one digital identification module is disposable

within at least one electronic file and create saif at least one digital identification module. For instance,

Conga advertises that it provides “an electronic signature or eSignature [that] is a secure, legally binding

signature on a form or contract that is collected digitally.” See http://conga.com/workflow-automation-

software/electronic-signature-online.

       26.     Upon information and belief, the at least one digital identification module comprises at

least one primary component structure to at least partially associate said digital identification module with

said at least one entity. For instance, the Accused Product enables a user to create a signature by choosing

pre-typed signature or drawing a new signature. See http://videos.conga.com/detail/videos/conga-sign-

demo/video/5977734567001/conga-sign---draw-your-signature?autoStart=true;

https://support.conga.com/content/sign/conga-sign/how-do-i-sign-a-document;

https://conga.com/workflow-automation-software/electronic-signature-online/conga-sign.




                                                        -7-
       Case 1:20-cv-02679-NYW Document 1 Filed 09/02/20 USDC Colorado Page 8 of 10




        27.    Upon information and belief, the at least one digital identification module is cooperatively

structured to be embedded within only a single electronic file. For example, the Accused Product enables

a user to sign a document selected by the user for signing (i.e., the user must agree to use and accept the

electronic signatures to a particular document.       See https://support.conga.com/content/sign/conga-

sign/how-do-i-sign-a-document;                           http://videos.conga.com/detail/videos/conga-sign-

demo/video/5977734567001/conga-sign---draw-your-signature?autoStart=true.




        28.    As shown in paragraphs 21-27 above, the Accused Product as installed on a mobile device

contains all of the elements of at least claim 1 of the ’860 patent. Defendant’s Accused Product is enabled

by invention described and claimed in the ’860 patent.

                                                   COUNT I

                    (DIRECT INFRINGEMENT OF THE ’860 PATENT BY CONGA)

        29.    Each of the preceding paragraphs 1 through 28 are realleged and incorporated as if fully

set forth.

        30.    In violation of, at least, 35 U.S.C. §§ 271, upon information and belief, Defendant is now,

and has directly infringed the ‘860 patent.

        31.    Defendant has had knowledge of infringement of the ‘860 patent, or will have knowledge

of infringement of the ‘860 patent upon the service of this Complaint. Defendant’s infringement of the

‘860 patent will thus be knowing and intentional at least upon the service of this Complaint.

        32.    Defendant has directly infringed and continues to directly infringe at least claim 26 of the

‘860 patent by making, using, offering to sell, selling, and/or importing the Accused Product with a mobile




                                                       -8-
       Case 1:20-cv-02679-NYW Document 1 Filed 09/02/20 USDC Colorado Page 9 of 10




device without authority in the United States. Defendant does not have a license or authorization to use

any product covered by the claims of the ‘860 patent.

       33.     As a direct and proximate result of Defendant’s direct infringement of the ‘860 patent,

Plaintiff has been and continues to be damaged.

       34.     By engaging in the conduct described herein, Defendant has injured Digital Verification

and is thus liable for direct infringement of the ‘860 patent, pursuant to 35 U.S.C. § 271(a).

       35.     If infringement of the ‘860 patent by Defendant is not enjoined, Digital Verification will

suffer substantial and irreparable harm now and in the future for which there is no adequate remedy at

law.

                                         DEMAND FOR JURY TRIAL

       36.     Digital Verification demands a trial by jury of all causes of action that are so triable.

                                           REQUEST FOR RELIEF

               WHEREFORE, Digital Verification respectfully requests that this Court grant the

       following relief:

               That Defendant be adjudged to have infringed the ‘860 patent literally or through the

       doctrine of equivalents;

               2.      An order permanently enjoining SutiSoft, its affiliates, subsidiaries, and each of

       its officers, agents, servants and employees, and those acting in privity or concert with it, from

       making, using, offering to sell, or selling in the United States, or importing into the United

       States, the Accused Product, any component of the Accused Product that constitutes a material

       part of the claimed invention, or any product that infringes the ‘860 patent until after the

       expiration date of the ‘860 patent, including any extensions and/or additional periods of

       exclusivity to which Digital Verification is, or becomes, entitled;




                                                        -9-
Case 1:20-cv-02679-NYW Document 1 Filed 09/02/20 USDC Colorado Page 10 of 10




        3.      An award of damages pursuant to 35 U.S.C. §284 sufficient to compensate Digital

 Verification for the Defendant’s past infringement and any continuing or future infringement up

 until the date that Defendant is finally and permanently enjoined from further infringement,

 including compensatory damages;

        4.      An assessment of pre-judgment and post-judgment interest and costs against

 Defendant, together with an award of such interest, expert fees, and costs incurred during this

 litigation, in accordance with 35 U.S.C. §284;

        5.      That Defendant’s infringement after service of this Complaint is intentional and

 knowing infringement and the assessment of three times the damages found for infringement

 after service of this Complaint, in accordance with 35 U.S.C. §284;

        6.      That Defendant be directed to pay enhanced damages, including Digital

 Verification’s attorneys’ fees incurred during this litigation pursuant to 35 U.S.C. §285; and

        7.      Such further relief as this Court deems proper and just, including but not limited

 to any appropriate relief under Title 35.



  Dated September 2, 2020.

                                                   _/s/David A Chavous____________________
                                                   David A. Chavous, Esq.
                                                   CHAVOUS INTELLECTUAL
                                                   PROPERTY LAW LLC
                                                   793 Turnpike Street, Unit 1
                                                   North Andover, MA 01845
                                                   Phone: (978) 655-4309
                                                   Fax: (978) 945-0549
                                                   dchavous@chavousiplaw.com




                                                  - 10 -
